Citation Nr: 0530223	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for a cardiovascular 
disability.

The veteran filed his original claim in November 1997.  
Following the receipt of a denial from the RO, the veteran 
submitted his notice of disagreement in February 1998 and 
timely perfected his appeal in November 1998.  

The veteran participated in a Travel Board hearing in June 
2002.  A transcript of that hearing has been associated with 
the claims folder.

This claim came before the Board and was remanded in October 
2003, in compliance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), to obtain additional medical records on behalf of the 
veteran.


REMAND

*	This claim must be remanded for an initial adjudication 
of the question of compensation for cardiovasacular 
disability resulting from tobacco use.
*	This claim must be remanded for further development of 
the evidence.
*	This claim must be remanded for a VA examination and 
medical opinion.

The veteran filed a claim for compensation for cardiovascular 
disability in 1997.  He is not required at the outset of the 
claims process to state his claim with medical precision.  
Nor is he required to identify all laws and regulations or 
legal theories that might be applicable to his claim.  The VA 
claims process includes procedures that are intended to 
assist the veteran in developing the claim, and it is 
understood that, over the course of development, the basis of 
the claim will become clearer.

In this case, while VA was developing the claim, the veteran 
presented additional details, including the fact that he 
believed the medical basis of his claim was injury to his 
cardiovascular system as a result of tobacco use.  The 
veteran first provided these details after June 1998, the 
effective date of the VA law barring claims based on tobacco 
use.  However, the veteran has only one claim, a claim for 
compensation for cardiovascular disability, and that claim 
was filed several months before June 1998.

Although this claim was filed in 1997, the RO denied the 
claim without addressing the factual basis of the claim with 
regard to tobacco use.  The Board of Veterans' Appeals may 
not decide a matter that has not been the subject of a 
decision by the agency of original jurisdiction.  
Furthermore, the Board of Veterans' Appeals may not decide a 
matter if it is not clear that the appellant has had adequate 
notice and opportunity to present his claim with regard to 
that matter.  Bernard v. Browm, 4 Vet. App. 384 (1993).

Because the veteran's claim for compensation for 
cardiovascular disability has not been fully adjudicated, and 
because the veteran has not had adequate notice and 
opportunity to be heard with regard to the element of the 
claim based on tobacco use, further development of this claim 
is necessary. 

The RO also failed to provide the veteran with a VA 
examination to determine the nature and etiology of his 
current cardiovascular disability.  As the Court of Appeals 
for Veterans Claims (Court) explained in Colvin v. Derwinski, 
1 Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  

Therefore, further development of this case is necessary to 
obtain an adequate body of medical evidence on which to base 
a decision.  Accordingly, this case is REMANDED for the 
following actions:

1.  Obtain a statement from the veteran asking him to 
clarify the dates he began and ceased smoking.  The 
veteran should also be asked to reconcile his statement 
in his June 2002 Travel Board hearing that he stopped 
smoking in 1952, and the statement made my his physician 
that he stopped smoking in 1969.

2.  Schedule the veteran for a VA examination.  The 
claims folder must be made available to the examiner in 
conjunction with the examination.  The report of 
examination must include responses to each of the 
following items:

A.  State the diagnoses of all the veteran's 
currently disabling cardiovascular disorders.

B.  For each diagnosis reported in response to item 
A, above, state a medical opinion, based on the 
entire record, as to whether the disorder is the 
result of a disease or injury the veteran had in 
service.

C.  For each diagnosis reported in response to item 
A, above, state a medical opinion, based on the 
entire record, as to whether the disorder is the 
result of the veteran's smoking in service.

3.  After completing the above action, and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in the 
paragraphs above, the claim for service connection for 
a cardiovascular disability must be readjudicated.  The 
re-adjudication of the claim must take into account 
that this claim was filed prior to 1998 and that the 
veteran, in explaining his claim, presented allegations 
pertaining to smoking.  If the claim remains denied, a 
supplemental statement of the case should be provided 
to the veteran.  After the veteran has had an adequate 
opportunity to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

